ORDER
PER CURIAM
Michael Jenkins (Defendant) appeals from the judgment upon his convictions following a jury trial for one count of first-degree robbery (in violation of Section 569.020, RSMo 20001), two counts of armed criminal action (Section 571.015), one count of first-degree felony assault (Section 565.050), and one count of unlawful use of a weapon (Section 571.030.1(4)). The trial court sentenced Defendant to an aggregate twenty-five years’ imprisonment. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise indicated, all statutory references are to RSMo 2000 as amended.